  Case 1:14-cr-00039-RGA Document 25 Filed 11/01/18 Page 1 of 2 PageID #: 117



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
               v.                            )       Criminal Action No. 14-39-RGA
                                             )
PETER HAYES,                                 )
                                             )
                      Defendant.             )


                JOINT MOTION TO SCHEDULE SENTENCING HEARING

      NOW COMES the parties, the United States of America, by and through its undersigned

attorneys (the “Government”), and the defendant, Peter Hayes (“Defendant”), by and through his

attorney, Eugene J. Maurer, Jr., who move jointly to schedule a Sentencing Hearing in the above

captioned matter. The parties understand that the Court has availability to conduct the Sentencing

Hearing on Thursday, January 17, 2019, at 10:00 a.m. The parties respectfully request that the Court

enter the attached order to schedule the hearing on that date and time.


                                                     Respectfully Submitted,

                                                     DAVID C. WEISS

                                                     United States Attorney
                                                     District of Delaware

       /s/                                   By:            /s/
Eugene J. Maurer, Jr.                                Robert F. Kravetz
Attorney for Defendant                               Jennifer L. Hall
                                                     Jamie M. McCall
                                                     Assistant United States Attorneys


Dated: November 1, 2018
  Case 1:14-cr-00039-RGA Document 25 Filed 11/01/18 Page 2 of 2 PageID #: 118



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                 )
                                          )
                      Plaintiff,          )
              v.                          )        Criminal Action No. 14-39-RGA
                                          )
PETER HAYES,                              )
                                          )
                      Defendant.          )

                                           ORDER


       WHEREAS, the parties filed a Joint Motion to Schedule Sentencing Hearing on November

1, 2018;

       WHEREAS, the parties requested that the Sentencing Hearing occur on Thursday, January

17, 2019, at 10:00 a.m.

      NOW THEREFORE, IT IS HEREBY ORDERED that:

      A Sentencing Hearing will be held on Thursday, January 17, 2019, at 10:00 a.m., in

Courtroom No. 6A on the 6th Floor, Boggs Federal Building, Wilmington, Delaware.



____________________________                             ________________________________
Date                                                     Hon. Richard G. Andrews
                                                         United States District Judge




                                               2
